IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MINNESOTA

ANTONIO CABALLERO,

Plaintiff,
VS.

FUERZAS ARMADAS

REVOLUCIONARIAS DE COLOMBIA CASE NO.: 20-mc-00045
a/k/a FARC-EP a/k/a

REVOLUTIONARY ARMED FORCES

OF COLOMBIA; and THE NORTE DE

VALLE CARTEL,

Defendants.

 

AFFIDAVIT OF GREGORY MERZ IN SUPPORT OF PLAINTIFF ANTONIO
CABALLERO’S MOTION TO DEEM CORRECTED, NUNC PRO TUNC, THE
SCRIVENER’S ERRORS IN THE COURT FILINGS RELATED TO THE “BANDES
ENTITIES”

STATE OF MINNESOTA )
COUNTY OF HENNEPIN .

Gregory Merz, upon being sworn, states as follows:

1. I am one of the attorneys representing the Plaintiff in the above-referenced
matter and submit this affidavit in support of Plaintiff's Motion To Deem Corrected,
Nunc Pro Tunc, The Scrivener’s Errors In The Court Filings Related To The “Bandes
Entities.”

2. Attached to this Affidavit as Exhibit 1 is a true and correct copy of a

proposed order that sets forth the relief Plaintiff requests by his motion.
Dated: February 26, 2021 s/ Gregory R. Merz
Gregory R. Merz

Subscribed and sworn to before me
This 26th day of February, 2021

s/ Gwendolyn Inskeep
Notary Public

GP:4820-1679-1262 v1
